United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1272
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

    Augusto Francisco Suarez-Garcia, also known as Francisco Suares-Garcia

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Waterloo
                                 ____________

                              Submitted: July 25, 2018
                                Filed: July 30, 2018
                                   [Unpublished]
                                   ____________

Before LOKEN, COLLOTON, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      In this direct criminal appeal, Francisco Suarez-Garcia challenges the sentence
the district court1 imposed after he pleaded guilty to unlawfully using an

      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
identification document. His counsel has moved to withdraw and submitted a brief
under Anders v. California, 386 U.S. 738 (1967), arguing that the term of supervised
release was substantively unreasonable.

       After careful review, we conclude that the district court did not impose an
unreasonable sentence, as there was no indication that it overlooked a relevant section
18 U.S.C. § 3553 factor, or committed a clear error of judgment in weighing relevant
factors, see United States v. David, 682 F.3d 1074, 1077 (8th Cir. 2012) (standard of
review); and the sentence was within the Guidelines range, see United States v.
Callaway, 762 F.3d 754, 760 (8th Cir. 2014).

      Having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw, and affirm.
                      ______________________________




                                         -2-